Citation Nr: 1700582	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  The Veteran also served in the Army National Guard from September 1976 to September 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran requested a hearing, he failed to appear for his February 2016 scheduled hearing.  As the Veteran did not request a postponement or provide an explanation for his failure to attend the hearing, his request for a hearing is considered to have been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board remanded this issue for further evidentiary development in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension is related to or aggravated by his service-connected diabetes mellitus.  For the following reasons, the Board finds a remand is necessary.

First, the Board finds that medical records the Veteran believes he may have submitted to the RO are not associated with the record.  In October 2010, the Veteran submitted a cover letter to the RO, explaining that he was submitting paperwork from his doctor demonstrating that his hypertension condition was related to his service-connected diabetes mellitus.  Although there is an accompanying page from his medical records discussing both conditions, there is no medical record demonstrating a connection.  Upon remand, the RO is instructed to ask the Veteran to submit such paperwork, if in his possession.

Second, the Board finds another Compensation and Pension (C&P) examination necessary.  In February 2013, the Veteran underwent a C&P examination in which he was diagnosed with hypertension.  The examiner concluded the Veteran's hypertension was not aggravated by his diabetes mellitus because the Veteran's hypertension preceded his diabetes mellitus by many years and his renal function was normal.  Simply because the Veteran's hypertension diagnosis preceded his diabetes diagnosis does not mean that the Veteran's current diabetes condition does not currently affect or aggravate his hypertension.  Moreover, the examiner provided no explanation for his assertion that the Veteran's normal renal function proved there was no association between his hypertension and diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that the Board must provide the Veteran with an adequate examination).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran re-submit medical evidence he discussed in October 2010 demonstrating a demonstration between his hypertension and diabetes mellitus.

2. Schedule the Veteran for an examination in which the examiner determines whether it is more likely than not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus aggravates or affects his hypertension.  

The prior examiner concluded the Veteran's hypertension was not aggravated by his diabetes mellitus because the Veteran's hypertension preceded his diabetes mellitus by many years and his renal function was normal.  Simply because the Veteran's hypertension diagnosis preceded his diabetes diagnosis does not mean that the Veteran's current diabetes condition does not currently affect or aggravate his hypertension.  Please also explain why normal renal function, if present, shows a lack of association between his hypertension and diabetes mellitus.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




